Detailed Action
This action is in response to application filed on 07/19/2021 and preliminary amendments filed on 10/06/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, and 10-11 are pending.
Claims 1-8, and 10-11 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 07/19/2021 accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 1 recites “visual VARS”; however, it is not clear what “visual VARS” are or what it includes.  “visual VARS” is not a term of art nor is it defined the specification.  
Accordingly, appropriate amendments/remarks are required. 
At least due to dependency claims, 2-8 are rejected under the same rational as set forth previously. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 1 recites “requesting uniform resource locator (URL) information for each search result in the search result list information to a visual audience response system (ARS) server based on the acquired search result list information”.  This limitation appears to be translation of foreign language having grammatical and/or idiomatic errors.  The examiner is unable to discern or properly interpret this limitation in order to ascertain the scope of the claimed limitation.
Accordingly, appropriate amendments/remarks are required. 

Claim Objections
Claim 1 recites “VARS” in line 13.  All abbreviations should be written out at least once. 
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-11 are rejected under 35 U.S.C 102(a)(1)(a)(2) as being anticipated by Grubber et al. (US 2013/0275164 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
An operation method of a first terminal for automatically enabling a visual audience response system (ARS), comprising, (D1, figure 2, 0166-0180). 
detecting a user search request for first content, (D1, figure 2, 12-21, 0166-0180 shows/discloses detecting a user search request for first content). 
transmitting a search result request message for the first content to a link information server based on the detected user search request, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0166-0180, 0219-0221, 0505, 1016 shows/discloses transmitting (by calling APIs and passing search parameters) a search result request message for the first content to a link information server (e.g. services/databases) based on the detected user search request.).  
receiving search result list information related to the first content from the link information server, the search result list information including uniform resource locator (URL) information for each search result, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses receiving/displaying search results including URL/links.).  
displaying a plurality of objects for each search result based on the received search result list information, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects.).  
detecting a user input for a first object among the plurality of objects, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing additional information to be displayed.).
and making a call connection to a second terminal based on the detected user input, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business).
wherein when the call connection to the second terminal is made, visual VARS related to the second terminal corresponding to the first object is automatically enabled based on the URL information for each search result, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call .  The examiner notes that the above claim limitation includes contingent clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein when the link information server receives the search result request message for the first content from the first terminal, the link information server identifies the search result list information related to the first content based on a database of the link information server, and requests the URL information for each search result to a visual ARS server based on the search result list information, and the link information server receives the URL information for each search result from the visual ARS server and provides to the first terminal, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call and terminating calls.  The examiner notes that the above claim limitation includes contingent clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the link information server and the visual ARS server are one service server, and the service server identifies the URL information for each search result based on the search result list information, and provides the first terminal with the URL information for each search result based on the search result list information, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call.).

As per claim 4, the rejection of claim 2 further incorporated, D1 discloses,
wherein the first terminal transmits location information of the first terminal to the link information server, and the search result list information is acquired based on the location information of the first terminal, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links based user search request/context (e.g. includes location), buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call and terminating calls.  The examiner notes that the above claim limitation includes contingent clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein whether it is possible to automatically enable the visual ARS is identified for each search result based on the search result list information, and the URL information is provided to the first terminal for only a search result capable of automatically enabling the visual ARS among the search results, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links based user search request/context (e.g. includes location), buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call.  The examiner notes that the above claim limitation includes contingent/optional clauses/limitation “whether”, as such any limitation depending the “whether” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the plurality of objects for each search result includes at least one of an object which makes a connection to the second terminal, an object which identifies location information of the second terminal or an object which identifies homepage information of the second terminal, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein when the call connection to the second terminal is made and the visual VARS related to the second terminal corresponding to the first object is automatically enabled based on the URL information for each search result, the call connection to the second terminal is terminated, and the first terminal is connected to the visual VARS server and exchanges information based on the automatically enabled visual VARS, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call and terminating calls.  The examiner notes that the above claim limitation includes contingent clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the first terminal includes an artificial intelligence module, and the first terminal transmits a request message for registration of the link information server to an artificial intelligence server based on the artificial intelligence module, (D1, figure 2, 5, 12-21 and accompanying text, 0089-0091, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 discloses wherein the first terminal includes an artificial intelligence module (e.g. as shown in figure 20), and the first terminal transmits a request message for registration of the link information server to an artificial intelligence server (e.g. system of D1 server requests/collects data from external servers) based on the artificial intelligence module).
and when the first terminal receives capsule information of the link information server from the artificial intelligence server, the first terminal transmits the search result request message for the first content based on the capsule information, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and displaying content (e.g. text message) based on URL/context of device, and/or context of call and terminating calls.  The examiner notes that the above claim limitation includes contingent clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

As per claim 10, D1 discloses,
An operation method of a link information server for performing content search of a first terminal, comprising, (D1, figure 2, 0166-0180).
receiving a search result request message for first content from the first terminal, (D1, figure 2, 12-21, 0166-0180 shows/discloses detecting a user search request for first content item).
acquiring search result list information related to the first content based on the search result request message for the first content, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses receiving/displaying search results including URL/links.).  
requesting uniform resource locator (URL) information for each search result in the search result list information to a visual audience response system (ARS) server based on the acquired search result list information, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses system of D1 including modules receiving, aggregating, analyzing and displaying search results including URL/links from plurality of resources.).  
receiving the URL information for each search result from the visual ARS server; and transmitting the received URI, information for each search result to the first terminal, (D1, figure 2, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 shows/discloses receiving/displaying search results including URL/links at the client device from one or more databases/servers/services.).

As per claim 11, D1 discloses, 
An operation method of a visual audience response system (ARS) server for performing content search of a first terminal, comprising, (D1, figure 2, 5, 12-21 and accompanying text, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 discloses client server architecture for searching content.).  
receiving a uniform resource locator (URL) information request for each search result in search result list information from a link information server, (D1, figure 2, 5, 12-21 and accompanying text, 0089-0091, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027 discloses client, server, and other services/severs architecture, where the server of D1 may request additionally data information from external servers including various URL information).  
identifying whether it is possible to automatically enable visual ARS for each search result in the search result list information, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses system of D1 including server/client architecture receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and transmitting/displaying content (e.g. text message) based on URL/context of device, and/or context of call.  The examiner notes that the above claim limitation includes contingent/optional clauses/limitation “whether”, as such any limitation depending the “whether” is given little to no patentable weight (see MPEP 2111.04 (II).). 
transmitting the URL information for each search result capable of automatically enabling the visual ARS among the search results in the search result list information to the link information server, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses system of D1 including server/client architecture receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and transmitting/displaying content (e.g. text message) based on URL/context of device, and/or context of call.  The examiner notes that the above claim limitation includes contingent/optional clauses/limitation “whether”, as such any limitation depending the “whether” is given little to no patentable weight (see MPEP 2111.04 (II).).
and exchanging data with the first terminal when the first terminal connected to the link information server makes a call connection to a second terminal based on the URL information for each search result, (D1, figure 2, 12-21 and accompanying text, 0012, 0125-0129, 0141, 0153, 0166-0180, 0219-0221, 0505, 0590, 1016, 1027-1028 shows/discloses system of D1 including server/client architecture receiving/displaying search results including URL/links, buttons and other interactive elements/objects for user to select and based on user selection of links/buttons/objects causing call to be made to another device/business and transmitting/displaying content (e.g. text message) based on URL/context of device, and/or context of call.  The examiner notes that the above claim limitation includes contingent/optional clauses/limitation “when”, as such any limitation depending the “when” is given little to no patentable weight (see MPEP 2111.04 (II).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144